Examiner Comments
					        Restriction
	Applicant’s traversal of the restriction requirement is acknowledged.  The traversal is on the grounds that Chandra does not disclose the composition of claim 1.  The Examiner agrees that Chandra does not disclose the composition of claim 1, as amended (claim set 12/27/21).  However, the Examiner maintains that Chandra reads over prior claim 1 (claim set 9/23/20) (note: the claims recited in the 9/23/20 claim set were examined to be open ended, i.e., additional elements can be included).  

					Claim Interpretation
The transitional phrase, “consists essentially of”, as recited in claim 1 (12/27/21 claim set) is examined to be equivalent to the transitional phrase “consisting essentially of” [see MPEP 2111.03(III)], and the claims include all the limitations associated with using the transitional phrase, “consisting essentially of”.








/JASON LAU/Primary Examiner, Art Unit 3762